
	

113 HR 5297 IH: Strengthening Charities Through Transparency Act of 2014
U.S. House of Representatives
2014-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5297
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2014
			Ms. Titus introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To improve transparency in charity regulation.
	
	
		1.Short titleThis Act may be cited as the Strengthening Charities Through Transparency Act of 2014.
		2.Mandatory electronic filing for annual returns of exempt organizations
			(a)In generalSection 6033 of the Internal Revenue Code of 1986 is amended by redesignating subsection (n) as
			 subsection (o) and by inserting after subsection (m) the following new
			 subsection:
				
					(n)Mandatory electronic filingAny organization required to file a return under this section shall file such return in electronic
			 form..
			(b)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the
			 enactment of this Act.
			3.Inspection of electronically filed annual returns of exempt organizations
			(a)In generalSubsection (b) of section 6104 of the Internal Revenue Code of 1986 is amended by adding at the end
			 the following: Any annual return required to be filed electronically under section 6033(m) shall be made available
			 by the Secretary to the public in machine readable format as soon as
			 practicable..
			(b)Effective dateThe amendments made by this section shall apply to returns filed for taxable years beginning after
			 the date of the enactment of this Act.
			4.Establishment of database listing charities and charity management officials convicted of fraud
			(a)In generalUpon request by the Attorney General, a State shall make available information regarding a charity
			 or a charity management official that has been convicted of a fraud,
			 theft, or a financial offense. Beginning not later than 1 year after the
			 date of enactment of this Act, the Attorney General shall establish a
			 database that lists each such charity or charity management official.
			 Information received under this subsection shall be made available to
			 State Attorney Generals for regulatory and law enforcement purposes.
			(b)DefinitionsIn this section:
				(1)The terms charity, charity management official, information, and financial offenses have such meanings as the Attorney General shall by rule establish.
				(2)The term State means any of the several States, the District of Columbia, the Commonwealth of Puerto Rico, the
			 Commonwealth of the Northern Mariana Islands, Guam, the Virgin Islands,
			 American Samoa, and any other territory or possession of the United
			 States.
				
